Citation Nr: 0434217	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-15 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder.  

2.  Entitlement to service connection for a claimed cervical 
spine disorder.  

3.  Entitlement to service connection for a claimed left leg 
disorder.  



REPRESENTATION

Veteran represented by:	AMVETS






WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from August 1960 to 
August 1963 and from December 1964 to December 1967.  He also 
served with the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the RO.  

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in July 2004.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

The veteran has indicated that he is receiving Social 
Security disability benefits.  The RO should obtain Social 
Security Administration (SSA) records associated with the 
veteran's SSA disability benefits.  

The veteran has stated that he received treatment at Otis 
General Hospital.  The RO should obtain all records from this 
institution.  

The RO should make reasonable efforts to secure records from 
Adrian Collins, M.D. of South Shore, Kentucky.  

The RO should obtain service medical records from the 
veteran's period of active duty service to include records 
from the 97th General Hospital in Germany.  

The RO should obtain VA medical records from the VA Medical 
Center (MC) in Cincinnati, Oh.  

Thereafter, the RO should schedule a VA medical examination 
to determine whether the veteran suffers from low back, 
cervical spine and left leg disability.  If so, the examiner 
should opine regarding the etiology of each disability 
diagnosed.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The RO should obtain from SSA the 
records pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.  

3.  After securing the necessary release, 
the RO should seek records from Otis 
General Hospital and from Dr. Adrian 
Collins of South Shore, Kentucky.  The RO 
should obtain records from this 
institution.  

4.  The RO should obtain service medical 
records from the veteran's period of 
active duty service to include records 
from the 97th General Hospital in 
Germany.  All efforts to obtain these 
records must be documented.  

5.  The RO should obtain all VA medical 
records from the VAMC in Cincinnati, Oh.  

6.  Thereafter, the RO should schedule a 
VA medical examination to determine the 
nature and likely etiology low back, 
cervical spine and left leg disability.  
The examiner should elicit from the 
veteran and record a complete medical 
history.  Then, based on his/her review 
of the case, the examiner should opine as 
to whether it is at least as likely as 
not that the veteran has current low 
back, cervical spine and left leg 
disability due to the claimed injury or 
other event during his period of service.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  All necessary diagnostic 
tests should be performed.  The examiner 
is asked to provide a rationale for all 
opinions and conclusions.  

7.  The RO should inform the veteran that 
failure to report for the scheduled 
examination might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (2004).  

8.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

9.  Then, after undertaking any other 
indicated development, the RO should 
readjudicate the claim in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


